         Case 5:17-cv-00808-XR Document 139 Filed 10/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS, LLC,                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Civil Action No: SA-17-CA-808-XR
                                                )
COMPLETE OIL FIELD SERVICES, LLC,               )
and SAM TAYLOR,                                 )
                                                )
       Defendants/Counter-Plaintiffs.

                                   SHOW CAUSE ORDER

       On this date, the Court considered counsel Rob Wiley’s failure to comply with Court

orders and the possibility of sanctions for contempt of court. Although previously appearing and

defending the claims against them, David Bravo, Lorena Silvistri Bravo, and FSU did not answer

or otherwise respond to the Fourth Amended Counterclaim despite being duly served through their

counsel. On September 11, 2019, the Court issued the following Order:

       Counsel for David Bravo, Lorena Silvistri Bravo, Unlimited Frac Sand d/b/a
       Frac Sand Unlimited (“FSU”) Austin Harris Kaplan and Rob Wiley are
       ORDERED to file an advisory, in writing, indicating whether they are still
       representing their clients, whether the failure to file a responsive pleading to the
       Fourth Amended Counterclaim was an intentional decision on behalf of their
       clients, whether counsel have explained to their clients the effects of failing to
       respond to the Fourth Amended Counterclaim, and whether they have fully
       explained to the clients the clients’ rights with respect to COFS’s motion for entry
       of default and the consequences of a default, no later than September 25, 2019.

Docket no. 132. In response, attorney Austin Kaplan filed an Unopposed Motion to Withdraw

(docket no. 133) as counsel, noting that his firm has never had contact with the clients and was

enlisted to aid in co-counsel Rob Wiley’s motion for admission pro hac vice, which was granted.

Kaplan states that Wiley is lead counsel and will be continuing to represent these parties. Kaplan


                                                1
          Case 5:17-cv-00808-XR Document 139 Filed 10/21/19 Page 2 of 3



also filed an Advisory (docket no. 135), but it simply re-states the assertions in the Motion to

Withdraw, and does not respond to the Court’s Order.

       Counsel Rob Wiley did not file an Advisory or in any way respond to the Court’s Order,

despite being served with the Order through the Court’s electronic filing system. Accordingly, on

October 1, 2019, this Court issued another Order stating, “Counsel Rob Wiley is ORDERED to

respond to this Court’s September 11, 2019 Order within three business days. Failure to do so may

result in sanctions for contempt of court.” Docket no. 137.

       Counsel Rob Wiley has again failed to respond to this Court’s order. Rob Wiley is admitted

to this Court pro hac vice. Pursuant to Local Rule AT-7, counsel is expected comply with the

standards of professional conduct governing lawyers. Further, this Court may refer counsel to the

District Disciplinary Committee or may exercise its inherent authority to discipline an attorney

who appears before him. Id. “The inherent power of a court to manage its affairs necessarily

includes the authority to impose reasonable and appropriate sanctions upon errant lawyers

practicing before it.” Nat. Gas Pipeline Co. of Am. V. Energy Gathering, Inc., 2 F.3d 1397, 1411

(5th Cir. 1993).

       In addition, Federal Rule of Civil Procedure 16(f) provides that, on its own motion, the

Court may issue any just orders if a party or its attorney fails to obey a pretrial order. FED. R. CIV.

P. 16(f). Sanctions expressly approved by Rule 16(f) include those enumerated in subsections (ii)

through (vii) of Rule 37(b)(2)(A), and subsection (vii) includes “treating as contempt of court the

failure to obey any order except an order to submit to a physical or mental examination.”

       Pursuant to Rule 16(f) and the Court’s inherent authority, Counsel Rob Wiley is

NOTIFIED that the Court intends to impose sanctions upon him for contempt of court,

which may include revocation of his pro hac vice privileges and monetary sanctions. Counsel

                                                  2
         Case 5:17-cv-00808-XR Document 139 Filed 10/21/19 Page 3 of 3



Rob Wiley shall be given one last opportunity to show cause why such sanctions should not issue,

and must do so in writing no later than November 8, 2019.

       The Clerk is DIRECTED to mail a copy of this Order to Rob Wiley, c/o Stewart & Wiley,

2202 Timberloch Place, Suite 110; The Woodlands, TX 77380 by certified mail, return receipt

requested.

       It is so ORDERED.

       SIGNED this 21st of October, 2019.




                                            _________________________________
                                            XAVIER RODRIGUEZ
                                            UNITED STATES DISTRICT JUDGE




                                               3
